DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received on 11/11/2019.                     .
2.	Claims 1 - 30 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt or application data sheet.
Domestic benefit has been claim with regards to U.S. Provisional Patent Application No. 62/760,034 filed November 12, 2018, and to U.S. Provisional Patent Application No. 62/760,879 filed November 13, 2018,
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 01/31/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
1. 	 The information disclosure statement filed on 07/10/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 11/11/2019 are acceptable for examination purposes.
	NOTE:	
 	Figures 1,2 should be designated by a legend such as “Prior Art”. In other words, figure 1 and 2 are  well known structures prevalently known in the art/technology/industry and would therefore constitute prior art.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import 
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 9 – 10, 16 -17 and 25 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (R1-1809864, “Feature lead summary for beam management-Thursday”,  Gothenburg, August 20th  - 20th,  2018) in view of Seo et al. (US 2020/0374036 A1).
	Regarding claim 1, Ericsson discloses: A method for wireless communication by a user equipment (UE) [section 3.1, 3.4 and 3.4.1, entails communication process perform with a given UE], 2comprising:  
 [section 3.4 and 3.4.1, “TCI state for CORESET” and “TCI state of CORESET 0”]
 5identifying a quasi-co-location (QCL) assumption associated with a 6synchronization signal block (SSB) selected in a random-access procedure; [3.4.1, “…the UE assumes that PDCCH is QCL with the SSB/CSI-RS identified during the RACH procedure.”]
 7determining spatial parameters for monitoring the initial coreset for control 8information using the indicated TCI state or the identified QCL assumption based at least in 9part on whether a first time at which the indicated TCI state is to be applied is more recent 10than a second time at which the identified QCL assumption is to be applied; and  [3.4.1 states: “Assume implicit TCI-State for PDCCH and PDSCH based on the associated downlink RS (SS/PBCH block) with selected PRACH preamble before and after RRC configuration until first MAC-CE activation command. [17]  After first RRC configuration and activation it’s considered that between RRC re-configuration and activation the used TCI state for a CORESET is given by the RS for the most recently activated TCI state from the list TCI-States PDCCH for the CORESET. [17] The TCI field in DCI shall should correspond to TCI states selected in the most recent MAC-CE after RRC reconfiguration until new MAC-CE is received. [17]” .  During the RRC reconfiguration QCL assumption is being made by the UE based on the SSB block during the RACH procedure, however the UE relies on the “TCI state” that was send via DCI , this TCI was sent earlier since the reconfiguration of RRC happens afterwards, in other words the UE will select the most recent TCI configuration after RRC reconfiguration].
11monitoring the coreset based at least in part on the determined spatial 12parameters. [3.4.1, “UE assumes that the CORESET is monitored via the latest activated TCI state”].

Ericsson discloses every aspect of the applicant claimed invention however section 3.4 and 3.4.1 does not explicitly discloses that the monitored CORESET possesses spatial parameters  although heavily implied since the monitoring of the CORSET is for spatial parameters prevalently known in the new radio technology, however to reinforce that in new radio technology  the monitored CORESET in view of the TCI received from the base station deals with spatial parameters the reference of Seo is relied on see  ¶ 0087 - ¶ 0088, ¶ 0093 and ¶ 0238.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson’s system in view of  Seo. The motivation for making the above modification would have been for information about the QCL can be included in the configuration for the control resources set [¶ 0022 of Seo].

 	Claims 10, 17 and 26 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as a memory and processor are disclosed in the reference of Seo see ¶ 270 and ¶ 279.

Supplemental rejection:
1, 10,17 and 26: The following reference of NTT DOCOMO (R1-1809138, “remaining issues on beam management”,  Gothenburg, Sweden, August 20th – 24th, 2018) should be noted as covering every aspect of the applicant claimed invention particularly observation 1 on the bottom of page 2/10 and figure 1(a) which states: 
	For an RRC re-configuration of TCI-StatesPDCCH for a CORESET and prior to MAC-CE activation of the TCI state, if UE maintains previous TCI state, the latency for changing to new TCI state is larger than the case of 1 TCI state. 
	
    PNG
    media_image1.png
    294
    939
    media_image1.png
    Greyscale



 	RRC reconfiguration defined earlier in the document states: “For an RRC reconfiguration where there is an associated (subsequent) RACH procedure, the UE assumes that PDCCH is QCL with the SSB/CSI-RS identified during the RACH procedure”. It should be noted from the figure above after switching TCI the UE also perform an RRC reconfiguration which involves a QCL assumption with the SSB during a RACH process. The old TCI state (#2) indicate above is used to monitor the PDCCH of the given CORSET, this old TCI state is more recent than the RRC reconfiguration step that involves the assumed QCL at the time or RRC reconfiguration. For the 


 Regarding claim 9, Ericsson further discloses: 1wherein the TCI state corresponding to the 2initial coreset is one of a set of TCI states configured in a physical downlink shared channel 3(PDSCH) configuration information element. [section 3.4.1,  TCI state of CORESET #0 and PDSCH is QCLED with CORESET #0].

Claims 16 and 25 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 9.
	
2.	Claims 2, 11, 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (R1-1809864, “Feature lead summary for beam management-Thursday”, 
 Gothenburg, August 20th  - 20th,  2018) in view of Seo et al. (US 2020/0374036 A1) and Kaikkonen et al. (US 2021/0076324 A1).
	Regarding claim 2, Ericsson in view of Seo  discloses: The method of claim 1 (see rejected claim 1).
Ericsson in view of Seo  does not disclose:  wherein the TCI state indicates a configuration 2of first and second reference signals that have a QCL relationship and a QCL type associated 3with the SSB.  
 [see figure 1, the TCI state is denoted by the TCI index which involves a set or reference signals (RS), SS block and QCL type]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson’s system in view of  Seo and Kaikkonen. The motivation for making the above modification would have been for to provide to the UE different QCL types which provides different information so that the UE can perform proper decoding see ¶ 0009 of Kaikkonen.

Claims 11, 18 and 27 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

3.	Claims 3, 12, 19 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (R1-1809864, “Feature lead summary for beam management-Thursday”, 
 Gothenburg, August 20th  - 20th,  2018) in view of Seo et al. (US 2020/0374036 A1) and Yi et al. (US 2019/0356524 A1).
	Regarding claim 3, Ericsson in view of Seo  discloses: The method of claim 1 (see rejected claim 1).
Ericsson in view of Seo  does not disclose:   3identifying that an SSB index of the SSB corresponds to a first control channel 4monitoring occasion of a plurality of control channel monitoring occasions; and  5monitoring a common search space of the first control channel monitoring 6occasion for the control information.  
 [see ¶ 0241, note in ¶ 0080 that the DCI indicates the slot index of the SS block and ¶ 0095 last sentence states that the SS block index is used in identifying the CORESET]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson’s system in view of  Seo and Yi. The motivation for making the above modification would have been for  configuring a control channel for a new radio access technology (NR) in a wireless communication system. [¶ 0008 of Yi].

Claims 12, 19 and 28 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

3.	Claims 4, 13, 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (R1-1809864, “Feature lead summary for beam management-Thursday”, 
 Gothenburg, August 20th  - 20th,  2018) in view of Seo et al. (US 2020/0374036 A1) and Noh et al. (US 2018/0337757 A1).
	Regarding claim 4, Ericsson in view of Seo  discloses: The method of claim 1 (see rejected claim 1).
Ericsson in view of Seo  does not disclose:   3 wherein the SSB has a QCL relationship with a 2reference signal of the indicated TCI state.  
 [see ¶ 00153, the TCI is known to be associated with its own RS,  a relationship in view of QCL between the SSB and CSI-RS  is indicate to the UE by the TCI]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson’s system in view of  Seo and Noh. The motivation for making the above modification would have been  to provide a method for reducing CSI-RS transmission overhead for efficient beam sweeping of an SSB, a PDCCH, and a CSI-RS. [¶ 0011 of Noh].

Claims 13, 20 and 29 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

Allowable Subject Matter
1.	Claims 5 – 8, 14 – 15, 21 – 24 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463